MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be
                                                                  May 24 2017, 9:50 am
regarded as precedent or cited before any
court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Megan Shipley                                           Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Appellate Division
Indianapolis, Indiana                                   Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Shawn Eldridge,                                         May 24, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A05-1610-CR-2369
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Linda E. Brown,
Appellee-Plaintiff                                      Judge
                                                        The Honorable Steven J. Rubick,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        49G10-1607-CM-27670



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1610-CR-2369 | May 24, 2017        Page 1 of 4
[1]   Shawn Eldridge (“Eldridge”) appeals two of three convictions of Class A

      misdemeanor resisting law enforcement.1 He asserts, and the State concedes,

      two of the counts should be vacated as they violate the continuous crime

      doctrine. We reverse and remand.



                                Facts and Procedural History
[2]   On July 19, 2016, four officers responded to a report of a disturbance at a

      residence. Antwon Eldridge (“Antwon”) requested assistance in removing his

      brother, Eldridge, from Antwon’s premises. Eldridge, while appearing

      confused, left after thirty minutes but then came right back. Upon his return,

      one of the officers attempted to handcuff him. However, Eldridge resisted.

      After “thirty (30) seconds to a minute” of resisting three of the officers, they

      were able to take Eldridge into custody. (Tr. at 7.)


[3]   On July 20, 2016, the State charged Eldridge with one count of Class A

      misdemeanor trespass2 and three counts of Class A misdemeanor resisting law

      enforcement. Subsequently, the State requested and was granted dismissal of

      the trespass charge. At a bench trial, Eldridge was found guilty of the three

      counts of resisting law enforcement and sentenced to 67 days on each, to be

      served concurrently.




      1
          Ind. Code § 35-44.1-3-1(a)(1) (2016).
      2
          Ind. Code § 35-43-2-2 (2016).


      Court of Appeals of Indiana | Memorandum Decision 49A05-1610-CR-2369 | May 24, 2017   Page 2 of 4
                                Discussion and Decision
[4]   Eldridge asserts two of his convictions should be vacated because although

      three officers were involved in the incident, the resisting was “only one

      continuous crime.” (Appellant’s Br. at 6.) The State agrees two of the

      convictions should be vacated based on the fact his crime was one continuous

      crime.


               The continuing crime doctrine essentially provides that actions
               that are sufficient in themselves to constitute separate criminal
               offenses may be so compressed in terms of time, place, singleness
               of purpose, and continuity of action as to constitute a single
               transaction. [T]he continuing crime doctrine reflects a category
               of Indiana’s prohibition against double jeopardy. . . . The
               statutory elements and actual evidence tests [of double jeopardy,
               as described in Richardson v. State, 717 N.E.2d 32 (Ind.1999),] are
               designed to assist courts in determining whether two separate[ly]
               chargeable crimes amount to the “same offense” for double
               jeopardy purposes. The continuous crime doctrine does not seek
               to reconcile the double jeopardy implications of two distinct[,]
               chargeable crimes; rather, it defines those instances where a
               defendant’s conduct amounts only to a single[,] chargeable
               crime. In doing so, the continuous crime doctrine prevents the
               state from charging a defendant twice for the same continuous
               offense.


      Chavez v. State, 988 N.E.2d 1226, 1228 (Ind. Ct. App. 2013) (internal citations

      and quotations removed, emphasis in original), trans. denied.


[5]   Although the counts were based on actions against three separate officers, the

      actions constituted one continuous crime. Thus, we reverse and remand with


      Court of Appeals of Indiana | Memorandum Decision 49A05-1610-CR-2369 | May 24, 2017   Page 3 of 4
      instructions for the trial court to vacate two of Eldridge’s convictions of

      resisting law enforcement.


[6]   Reversed and remanded with instructions.


      Brown, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1610-CR-2369 | May 24, 2017   Page 4 of 4